MANDATE
THE STATE OF TEXAS

TO THE 437TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on June 10, 2015, the cause upon appeal to revise
or reverse your judgment between

Matthew Douglas Hayes, Appellant(s)

V.

The State of Texas, Appellee(s)

No. 04-14-00879-CR     and    Tr. Ct. No. 2013CR10842W

was determined, and therein our Court of Appeals made its order in these words:


      In accordance with this court’s opinion issued this date, this appeal is
DISMISSED. It is ORDERED that no costs shall be assessed against appellant
in relation to this appeal because he qualifies as an indigent under Texas Rule
of Appellate Procedure 20.1.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

Witness the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on November 16, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853